DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims
	Claim 18, line 1, the phrase "The method of claim 16" has been changed to --The method of claim 15--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
A reasons for allowance for (now) independent claim 3 was given in the Action mailed 6/29/2021.


Independent claim 1 has been amended to recite "each blade of the plurality of blades comprises at least one rolling-cuter pocket positioned between adjacent fixed cutters along the respective blade" and "each rolling cutter… is disposed at a unique radial position or distance from a central axis of the bit body such that each rolling cutter follows a unique cutting path as the bit body rotates".

The closest prior art for claim 1 as currently worded is US 2016/0153243, which teaches with respect to figure 10 that "[t]he first rolling element assembly 900a may be secured within a cutter pocket 1002 adjacent to one or more fixed cutters 116" (¶ 104).

While the reference does not expressly teach the rolling elements on each blade, such a modification would be trivial. That said, the prior art does not teach nor suggest that each of the rollers are all at different radial positions from each other, as well as each be "between adjacent fixed cutters" (i.e. one of the rollers could be at the end of a row of fixed cutters).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676